Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.760 Filed 11/25/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

AISHA POPE,

               Plaintiff,                            Case Number 19-10870
v.                                                   Honorable David M. Lawson
                                                     Magistrate Judge David R. Grand
CORIZON HEALTH, KEITH
PAPENDICK, ROBERT LACY, CLAIRE
PEI, SHANTI GOPAL, MOHAMMED
AZIMI, DONNA ROHR, R.N. FIORINI,
R.N. BRANCH, R.N. TINSLEY and
MS. ROBINSON,

               Defendants.
                                              /

 OPINION AND ORDER ADOPTING IN PART REPORT AND RECOMMENDATION,
 SUSTAINING IN PART AND OVERRULING IN PART PLAINTIFF’S OBJECTIONS
    AND GRANTING IN PART AND DENYING IN PART MDOC DEFENDANTS’
 MOTION FOR PARTIAL SUMMARY JUDGMENT AND CORIZON DEFENDANTS’
       MOTION TO DISMISS AND FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Aisha Kai Pope filed a civil rights complaint under 42 U.S.C. § 1983 on her own

behalf (without a lawyer’s help) alleging that, while she was a state prisoner at the Women’s Huron

Valley Correctional Facility (WHV) in Ypsilanti, Michigan, the defendants denied her due process

of law and subjected her to cruel and unusual punishment due to their delay or denial of proper

medical care. The case was referred to the assigned magistrate judge for all pretrial proceedings.

It initially was screened for merit as required by 28 U.S.C. § 1915, and several claims and parties

were dismissed. In her surviving claims, the plaintiff alleges that the defendants were deliberately

indifferent to her serious medical needs in violation of the Eighth Amendment. She also alleges

that certain defendants retaliated against her unlawfully after she attempted to pursue grievances

against them, and that she was subjected to illegal discrimination contrary to the Fourteenth

Amendment and the Americans With Disabilities Act.
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.761 Filed 11/25/20 Page 2 of 24




       Defendants Corizon Health and its employees Keith Papendick, Robert Lacy, Claire Pei,

Shanti Gopal, Mohammed Azimi, and Donna Rohr (doctors and other medical staff) filed a motion

to dismiss in which they argued that (1) certain claims were procedurally barred because the

plaintiff failed fully to pursue available administrative avenues for relief; (2) the claims under the

First and Fourteenth Amendment and the ADA were insufficiently pleaded; and (3) the plaintiff

failed to propound facts suggesting that any policy, custom, or practice pursued by Corizon caused

any harm to her rights. The remaining defendants, who were identified only by their surnames as

R.N. Fiorini, R.N. Branch, R.N. Tinsley, and Ms. Robinson (staff nurses employed by Michigan’s

Department of Corrections (MDOC)) separately filed a motion for partial summary judgment

asserting exhaustion defenses against certain other claims.

       On May 6, 2020, the magistrate judge issued two reports recommending that the Court

grant the MDOC defendants’ motion and grant in part the Corizon defendants’ motion, specifically

recommending that the Court: (1) dismiss as unexhausted the claims embodied in two of the four

grievances that the plaintiff initiated against the prison nurses, (2) dismiss the claims against Nurse

Robinson based on the plaintiff’s concession that they were not exhausted, (3) dismiss all of the

claims under the First and Fourteenth Amendments and the ADA for failure to allege facts

plausibly stating any viable claim for relief, (4) dismiss the claims stated in two out of five disputed

grievances against the Corizon defendants for lack of exhaustion, and (5) dismiss the institutional

claims against Corizon under Monell v. Department of Social Services, 436 U.S. 658 (1978), and

the claims against Dr. Lacy as insufficiently pleaded. The magistrate judge noted that the parties

had agreed that two claims against Nurse Fiorini of the MDOC, two against Dr. Pei (Corizon) and

one against Dr. Papendick (Corizon) fully were exhausted. The Eighth Amendment claims based

on those five grievances are not presently at issue.




                                                 -2-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.762 Filed 11/25/20 Page 3 of 24




       The plaintiff filed timely objections to both recommendations. She did not object to the

recommendations for dismissal of all her claims under the ADA and First and Fourteenth

Amendments. However, she argues that the recommendations for dismissal of several Eighth

Amendment claims for want of exhaustion were improper because the magistrate judge overlooked

plaintiff-favorable aspects of the record, and fact questions remain about whether the grievances

in dispute were timely or fully pursued. The plaintiff also contends that a generous view of her

pleadings reveals adequately framed claims against Dr. Lacy and Corizon. Corizon filed a rebuttal

to the plaintiff’s objections. The MDOC defendants have offered nothing further. The matter now

is before the Court for fresh review.

                                                 I.

       As the Court noted in its screening opinion, the case focuses on events that occurred while

Pope was incarcerated at WHV. She alleges that from approximately 2016 to 2018, she was

severely sick, experienced excessive pain, and began losing blood. Although she was given iron

supplements and over-the-counter medication, the medical staff allegedly delayed testing to find

the source of her blood loss. Pope further alleges that the defendants ignored her symptoms and

refused to send her out of the correctional facility to get medical help. She continued to experience

rectal bleeding and severe pain and finally was diagnosed with invasive colon cancer. Pope

contends that the delays and denial of proper medical care amounted to cruel and unusual

punishment under the Eighth Amendment to the Constitution. Further particulars of the alleged

mistreatment are immaterial at this stage of the case, since the issues presently before the Court

principally concern the adequacy of the steps that Pope took (or did not take) when complaining

to prison authorities about her medical care.




                                                -3-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.763 Filed 11/25/20 Page 4 of 24




                                                  II.

       The filing of timely objections to a report and recommendation requires the court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires

the court to re-examine all of the relevant evidence previously reviewed by the magistrate judge

in order to determine whether the recommendation should be accepted, rejected, or modified in

whole or in part. 28 U.S.C. § 636(b)(1). “The filing of objections provides the district court with

the opportunity to consider the specific contentions of the parties and to correct any errors

immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues-

factual and legal-that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

(1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474

F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987)).

       As an initial matter, although the Corizon defendants styled their motion as a pleading

challenge via Federal Rule of Civil Procedure 12(b)(6), the magistrate judge recharacterized those

portions of the motion asserting exhaustion defenses as a motion for summary judgment under

Rule 56, noting that the trend in circuit law has been to regard Rule 12 as an inappropriate

procedural avenue for resolution of exhaustion issues. E.g., Anderson v. Jutzy, 175 F. Supp. 3d

781, 788 (E.D. Mich. 2016). The parties have not challenged that procedural reframing, and none

have asserted that they were denied a reasonable opportunity to present pertinent evidence on the




                                                 -4-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.764 Filed 11/25/20 Page 5 of 24




exhaustion question. See Fed. R. Civ. P. 12(d). The Court therefore will consider the exhaustion

questions under the Rule 56 standard, as did the magistrate judge.

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). As the Sixth Circuit has explained:

       Both claimants and parties defending against a claim may move for summary
       judgment “with or without supporting affidavits.” Fed. R. Civ. P. 56(a), (b). Such
       a motion presumes the absence of a genuine issue of material fact for trial. The
       court must view the evidence and draw all reasonable inferences in favor of the
       non-moving party, and determine “whether the evidence presents a sufficient
       disagreement to require submission to a jury or whether it is so one-sided that one
       party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.
       242, 251-52 (1986).

Alexander v. CareSource, 576 F.3d 551, 557-58 (6th Cir. 2009). “The party bringing the summary

judgment motion has the initial burden of informing the district court of the basis for its motion

and identifying portions of the record that demonstrate the absence of a genuine dispute over

material facts.” 576 F.3d at 558 (citing Mt. Lebanon Personal Care Home, Inc. v. Hoover

Universal, Inc., 276 F.3d 845, 848 (6th Cir. 2002)). “Once that occurs, the party opposing the

motion then may not ‘rely on the hope that the trier of fact will disbelieve the movant’s denial of

a disputed fact’ but must make an affirmative showing with proper evidence in order to defeat the

motion.” Id. (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989)).

       The parties agree, and it is well settled that “[t]he Prison Litigation Reform Act requires

prisoners to exhaust all available administrative remedies before filing civil rights suits in federal

court.” Davis v. Michigan Dep’t of Corr., No. 19-2264, 2020 WL 6364583, at *2 (6th Cir. Sept.

1, 2020) (order) (citing 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 211 (2007)). “‘Proper

exhaustion demands compliance with an agency’s deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing some orderly structure



                                                -5-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.765 Filed 11/25/20 Page 6 of 24




on the course of its proceedings.’” Scott v. Ambani, 577 F.3d 642, 647 (6th Cir. 2009) (quoting

Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)). “In Woodford, the Supreme Court held that a

prisoner’s § 1983 action must be dismissed for failure to exhaust administrative remedies where

the underlying grievance was denied as untimely even though the claim would not have been

barred by the applicable statute of limitations. Woodford makes clear that a prisoner cannot satisfy

the PLRA exhaustion requirement by filing an untimely or otherwise procedurally defective

administrative grievance.” Ibid. Nevertheless, “[a]lthough an inmate must exhaust available

administrative remedies, he need not exhaust unavailable remedies.” Lewis v. Decker, No. 19-

2162, 2020 WL 5984757, at *2 (6th Cir. July 14, 2020) (order) (citing Does 8-10 v. Snyder, 945

F.3d 951, 962 (6th Cir. 2019)). “[A]n administrative remedy is unavailable when: (1) it ‘operates

as a simple dead end — with officers unable or consistently unwilling to provide any relief to

aggrieved inmates,’ (2) the grievance process is so incomprehensible that ‘no ordinary prisoner

can discern or navigate it,’ or (3) ‘prison administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.’” Ibid. (quoting Ross

v. Blake, --- U.S. ---, 136 S. Ct. 1850, 1859-60 (2016)). “A prisoner’s failure to exhaust

administrative remedies is an affirmative defense that defendants must plead and prove.” Davis,

2020 WL 6364583, at *2 (citing Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015)). Summary

judgment on an exhaustion defense “is appropriate only if the defendants establish the absence of

a genuine dispute as to any material fact regarding non-exhaustion.” Lewis, 2020 WL 5984757,

at *1 (quotations omitted).

       The parties do not dispute that the applicable provisions of MDOC’s grievance policy

establish certain deadlines for proceeding with grievance appeals. “The Michigan Department of

Corrections (MDOC) provides a three-step grievance process that prisoners must follow to exhaust




                                               -6-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.766 Filed 11/25/20 Page 7 of 24




their administrative remedies.” Dykes v. Fuller, No. 19-2243, 2020 WL 6257023, at *1 (6th Cir.

July 10, 2020) (order). “Under Policy Directive 03.02.130, prison officials may reject a grievance

if it ‘is filed in an untimely manner,’ unless ‘there is a valid reason for the delay,’ such as a transfer

between prison facilities.” Johnson v. Wilkinson, No. 19-1916, 2020 WL 4742510, at *2 (6th Cir.

June 2, 2020) (order) (quoting MDOC Policy Directive 03.02.130 ¶ G(3)).

                                        A. MDOC Defendants

        The magistrate judge noted at the outset that the complaint embraces Eighth Amendment

claims that first were asserted by the plaintiff in eight separate grievances. Four of those implicated

only the conduct of the Corizon defendants, and those were not discussed by MDOC’s nurses in

their motion. The parties agree that the plaintiff administratively exhausted two grievances stating

complaints against R.N. Fiorini alleging that Fiorini wrongfully charged her for a visit to health

care (grievance WHV-17-06-2521-1G), and that Fiorini interfered with another nurse’s assessment

and instructed the nurse not to summon the on-call doctor when the plaintiff was coughing and

spitting up blood (WHV-18-06-1921-12E). The magistrate judge further noted the plaintiff’s

concession that none of the complaints against defendant Ms. Robinson had been exhausted, and

her corresponding consent to the dismissal of the claims against Robinson without prejudice. That

leaves only two grievances in dispute, which were identified as WHV-17-05-2328-28E

(“grievance 2328”) and WHV-17-08-3412-28E (“grievance 3412”).

                                          1. Grievance 2328

        In grievance 2328, Pope complained that in May 2017 she had blood in her stool. A

corrections officer called nurse Branch on plaintiff’s behalf, but Branch said that the plaintiff

would need to send a kite, and that she was occupied with a “chest pain inmate” at that time. Pope

was “floored mentally” by Branch’s response. Pope filed the grievance on May 19, 2017, and the




                                                  -7-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.767 Filed 11/25/20 Page 8 of 24




MDOC received the Step I grievance on May 25, 2017. The grievance was denied and returned

to the plaintiff on June 19, 2017. The grievance coordinator received plaintiff’s Step II appeal on

July 21, 2017, which was denied on August 3, 2017. According to documents in the grievance

file, the response was returned to the plaintiff on August 14, 2017. The plaintiff submitted her

Step III appeal on September 18, 2017, but it was denied as untimely on the basis that any Step III

appeal was due at the latest by August 29, 2017, not in September.

       The defendants argued that the issues raised in this grievance were not exhausted due to

the untimely Step III appeal. The plaintiff opposed on the ground that the MDOC’s response to

the Step II grievance was itself untimely, since it was returned to the plaintiff beyond the operative

15-day deadline for processing a Step II appeal. The magistrate judge agreed with the defendants,

finding that the applicable directives of the MDOC Grievance Policy explicitly require a prisoner

to continue the appeal process through Step III regardless of whether a timely response is received

from a Step II appeal. The magistrate judge found that the applicable policy directive (PD

03.02.130) required an inmate to submit a Step III appeal within 10 business days after either (1)

receipt of an unsatisfactory response, or (2) expiration of the 15-day deadline for prison action on

a Step II appeal that had met with no response. The magistrate judge found that even taking the

plaintiff’s evidence at face value and assuming that the appeal clock began to run on August 17,

2017 (the date when she said she received the untimely Step II denial), she still was required to

submit a Step III appeal no more than 10 business days after that; her Step III appeal was submitted

on September 18, 2017, beyond even the most generous hypothetical cutoff.

       In her objections, the plaintiff argues that the magistrate judge erred by determining that

this grievance should be deemed unexhausted for failure to comply with the grievance policy

directives, because requiring a prisoner to proceed with a Step III appeal despite receiving no




                                                -8-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.768 Filed 11/25/20 Page 9 of 24




response from prison officials, or else forfeit any right to later judicial review, does not serve any

legitimate purpose of the grievance process, which is intended to afford prison officials timely

opportunities to become aware of and correct problems reported by inmates. She further argued

that the grievance process was “not available” to her, because she was required to submit appeals

on forms that had to be obtained from prison officials. Finally, she asserts that the defendants

should be deemed to have waived any strict timeliness requirements because they did not reject

the Step II appeal as untimely, even though it also was submitted beyond the operative 10-day

deadline after receipt of the Step I denial.

       The parties do not dispute that the applicable provisions of the MDOC’s grievance policy

establish certain deadlines for proceeding with grievance appeals, and it is undisputed that the

plaintiff’s Step III appeal was submitted beyond the latest date when the 10-day clock purportedly

could have been triggered. It also is undisputed that prison officials asserted the procedural

irregularity and rejected the Step III appeal as untimely. The Sixth Circuit repeatedly has upheld

the dismissal of prisoner claims as unexhausted where the inmate failed to submit a timely appeal

within the deadlines specified by PD 03.02.130 and the appeal was rejected as untimely. Johnson,

2020 WL 4742510, at *2 (“Even assuming that the five-day period began to run in February 2018,

when Johnson submitted his most recent kite that is dated, his Step 1 grievance was still filed more

than five days later. Prison officials did, in fact, reject Johnson’s grievance as untimely. Because

Johnson’s grievance was untimely, the district court correctly found that he failed to exhaust his

administrative remedies properly.” (citing MDOC Policy Directive 03.02.130 ¶ G(3)); Lewis, 2020

WL 5984757, at *1 (“Lewis failed to properly exhaust his claim that Dr. Jonathan Decker and

Physician’s Assistant Barbara Hoover were deliberately indifferent to his serious medical needs

because the grievances that he filed against these defendants were denied as untimely.”) (citing




                                                -9-
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.769 Filed 11/25/20 Page 10 of 24




 MDOC PD 03.02.130); Scott, 577 F.3d at 647 (“Scott’s grievance against Dr. Faghihnia was

 rejected as untimely during the administrative process. Therefore, under Woodford, he failed to

 exhaust his administrative remedies.”). The plaintiff contends that generalized policy concerns

 about overly strict enforcement of grievance policies raise doubts about the soundness of the

 MDOC’s procedures, but she has not cited any decisions holding that the timing provisions of PD

 03.02.130 as applied here are in any way legally unsound.

        The plaintiff also contends that her untimely appeal should be excused because she

 submitted her Step II appeal late and it was addressed on the merits, in contrast with the Step III

 appeal that was rejected as untimely. The plaintiff correctly notes that, “‘[w]hen prison officials

 decline to enforce their own procedural requirements and opt to consider otherwise-defaulted

 claims on the merits, so as a general rule will [the federal courts].’” Does 8-10 v. Snyder, 945 F.3d

 951, 962 (6th Cir. 2019) (quoting Reed-Bey v. Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010)).

 However, “‘prison officials waive any procedural irregularities in a grievance’” only where they

 overlook those deficiencies and “‘nonetheless address the grievance on the merits.’” Ibid. (quoting

 Mattox v. Edelman, 851 F.3d 583, 591 (6th Cir. 2017)). If the appeal process as officially styled

 had terminated after the Step II appeal, then the plaintiff’s argument might carry some persuasive

 weight, since the Step II response addressed the merits and not the timing of that intermediate

 appeal. But the defendants did not waive the assertion of their exhaustion defense against the late

 Step III appeal, because that procedural defect was asserted as the basis for the rejection of the

 final appeal, and no decision on the merits of the Step III appeal ever was issued.

        The plaintiff also argues in a general fashion that the grievance process was “unavailable”

 to her because she was required to obtain forms for filing appeals from prison officials. She asserts

 that “fact questions remain” about the availability of the grievance process based on handwritten




                                                - 10 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.770 Filed 11/25/20 Page 11 of 24




 notations on some of the forms (purportedly made by her) suggesting that she was “waiting” for

 grievance forms. But the document cited bears only a vague handwritten note that reads as follows:

 “9-24-2017 — Asked again for Step II.” Step I Grievance Resp. dated Sept. 11, 2017, ECF No.

 34-3, PageID.330. Even if the Court accepts at face value the plaintiff’s assertion that she made

 the note, the vague notation indicating that the plaintiff had “asked again” for something relating

 to a “Step II” appeal, purportedly six days after her Step III appeal on the 2328 grievance was

 submitted, does not in any way present a question of fact about whether prison officials obstructed

 her submission of the Step III appeal by withholding forms required for commencement of that

 step in the appeal procedure.

        The plaintiff also correctly points out that it is well settled that prisoners only need to

 exhaust “available” procedures, not ones that are “unavailable.” But an administrative procedure

 is “unavailable” only “when (despite what regulations or guidance materials may promise) it

 operates as a simple dead end — with officers unable or consistently unwilling to provide any

 relief to aggrieved inmates,” or where it is “so opaque that it becomes, practically speaking,

 incapable of use,” or where “prison administrators thwart inmates from taking advantage of a

 grievance process through machination, misrepresentation, or intimidation.” Ross, 136 S. Ct. at

 1859-60. The plaintiff has made no showing satisfying any of those criteria here. She does not

 allege that the process inevitably terminates without producing any meaningful relief; and she does

 not argue that its strictures are incomprehensible. She also has not produced any evidence that

 prison officials obstructed the timely submission of any of her appeals by “machinations” or

 “intimidation.” She therefore has failed to establish that any genuine issue of material fact remains

 for trial on whether the process was “available” to her. In fact, the record of the plaintiff’s




                                                - 11 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.771 Filed 11/25/20 Page 12 of 24




 successful (although, in some instances, untimely) submissions of numerous appeals of her

 grievances suggests otherwise.

        The magistrate judge correctly assessed the record and determined that it demonstrates

 beyond debate that the 2328 grievance was unexhausted due to the rejection of the Step III appeal

 as untimely. The plaintiff’s arguments to the contrary are unconvincing.

                                         2. Grievance 3412

        In grievance 3412, the plaintiff complained that Nurses Branch, Tinsley, and Fiorini were

 indifferent to her medical needs when they did not inform her about test results or abnormal

 readings of her vitals and ignored signs of medical issues, which prevented early detection and

 treatment of her colon cancer. The defendants similarly argued that those claims also were

 unexhausted due to an untimely Step III appeal.

        The record indicates that the grievance was denied at Step I, and a Step II appeal was

 received on November 1, 2017. The defendants assert that the response denying the Step II appeal

 was returned to the plaintiff on November 30, 2017. However, the grievance file also contains a

 notification sent to the plaintiff of prison officials’ election to extend the time for responding to

 the Step II appeal through December 12, 2017, to allow time for investigation of the facts

 underlying the complaint. Letter re: Grievance Delay dated Nov. 7, 2017, ECF No. 34-3,

 PageID.331. The plaintiff asserts, with backup from notations that she made on the Step II

 response form, and statements included in her Step III appeal submission, that she did not actually

 receive the rejection of the Step II appeal until it was given to her during mail call on December

 28, 2017. In particular, the grievance file contains a letter from the plaintiff to the grievance

 coordinator dated January 8, 2018, in which she wrote that her Step III appeal of the grievance was

 timely because it was submitted within 10 days after December 28, 2017, when she received the




                                                - 12 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.772 Filed 11/25/20 Page 13 of 24




 Step II response. Letter dated Jan. 8, 2018, ECF No. 34-3, PageID.332. However, the notice of

 rejection of the Step III appeal stated that it was untimely because it was not received by December

 21, 2017. Step III Resp. dated Jan. 29, 2018, ECF No. 34-3, PageID.326. As the magistrate judge

 observed, there are no calculations apparent from the record, or professed by the defendants, to

 explain how the December 21, 2017 date was determined, or from what operative deadline it was

 reckoned to be 10 business days after.

        The magistrate judge concluded that, notwithstanding the timeline discussed above, the

 appeal still was untimely because the applicable policy directive established an absolute outer limit

 of 10 business days after the deadline for responding to a Step II appeal as the latest possible date

 when a prisoner timely could commence a Step III appeal, where no timely Step II response was

 forthcoming. The magistrate judge interpreted the policy to prohibit the subsequent submission of

 a Step III appeal even where a Step II response actually was received after the established deadline.

 The magistrate judge based that conclusion on the operative language of MDOC’s grievance

 policy, which states as follows:

        A grievant may file a Step III grievance if s/he is dissatisfied with the Step II
        response or does not receive a timely response. To file a Step III grievance, the
        grievant must send a completed Step III grievance, using the Prisoner/Parolee
        Grievance Appeal form (CSJ-247B), to the Grievance and Appeals Section within
        ten business days after receiving the Step II response or, if no response was
        received, within ten business days after the date the response was due, including
        any extensions.

 MDOC Policy Directive 03.02.130, ECF No. 34-2, PageID.239. Thus, by the magistrate judge’s

 reading, the latest date for commencement of the Step III appeal was December 27, 2017 (10

 business days after the Step II extended deadline), not, as the plaintiff argues, 10 days after the

 Step II response actually was received on December 28, 2017.

        The Court finds the magistrate judge’s reading of the operative policy language to be overly

 narrow and contrary to how a prisoner in the plaintiff’s situation reasonably would understand her


                                                - 13 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.773 Filed 11/25/20 Page 14 of 24




 rights. The policy language plainly states, in the disjunctive, that an appeal can be submitted either

 10 business days after a response is due, or within 10 business days “after receiving the Step II

 response.” Excluding Christmas Day, the outer limit assessed by the magistrate works out to

 December 27, 2017, which is 10 business days after the extended deadline of December 12, 2017

 (and one day before the plaintiff says that she actually received the Step II denial). However,

 excluding New Years Day 2018, the alternative deadline of 10 business days after the response

 was delivered works out to January 12, 2018, which, coincidentally, is the same the day that the

 defendants say the Step III appeal was received. Conspicuously absent from the policy statement

 is any expressly limiting phraseology such as “the soonest of” or “whichever is earlier,” which

 leaves both alternative measures of the deadline on equal footing.

        The magistrate judge credited the record evidence from the plaintiff’s grievance file where

 she wrote to the grievance coordinator that she had received the Step II response on December 28,

 2017. The Court sees no good reason to discredit the evidentiary value of that representation from

 the administrative record. By a reasonable reading of the policy, 10 business days after the

 response was received was the outer limit of when the plaintiff reasonably could have understood

 her Step III appeal to be due. That is particularly so where, as here, the defendants’ deadline

 calculations are suspect in light of record evidence indicating that they had elected to extend the

 response deadline through December 12, 2017, but they purported to calculate a deadline for the

 Step III appeal to be submitted that was only seven business day later. Moreover, the defendants

 have presented evidence that the Step II response was conveyed to the plaintiff on November 30,

 2017, which is 15 business days before December 21, 2017. The defendants’ math does not add

 up no matter how the timeline is reckoned, and it therefore offers a decidedly infirm basis for

 judgment as a matter of law in their favor.




                                                 - 14 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.774 Filed 11/25/20 Page 15 of 24




        The plaintiff has submitted evidence suggesting that she did not receive the Step II response

 until well after the extended December 12, 2017 deadline. The Step III appeal admittedly was

 received within 10 business days after the date when the belated response was received, based on

 the evidence in the record as construed most favorably in support of the plaintiff’s case. The

 defendants never addressed that timely appeal on the merits, but instead erroneously denied it on

 procedural grounds. “It is well established that ‘administrative remedies are exhausted when

 prison officials fail to timely respond to a properly filed grievance.’” Risher v. Lappin, 639 F.3d

 236, 240 (6th Cir. 2011) (quoting Boyd v. Corr. Corp. of Am., 380 F.3d 989, 996 (6th Cir. 2004)).

 Here, the administrative process on grievance 3412 was exhausted when the defendants failed to

 convey any substantive response to the timely Step III appeal.

        “When the defendants in a prisoner civil rights litigation move for summary judgment on

 administrative exhaustion grounds, they must prove that no reasonable jury could find that the

 plaintiff exhausted his administrative remedies.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir.

 2017) (citing Surles v. Andison, 678 F.3d 452, 455-456 (6th Cir. 2012)). A reasonable jury could

 so find on this record, as to the claims comprised by grievance 3412. Judgment as a matter of law

 on those claims is not warranted.

        In sum, the plaintiff’s objection to dismissal of the claims comprised in the 2328 grievance

 will be OVERRULED, but the objection to the dismissal of the claims raised in the 3412

 grievance will be SUSTAINED.

                                       B. Corizon Defendants

        The magistrate judge considered several disputed grievances concerning the plaintiff’s

 treatment by Corizon medical staff. First, he rejected out of hand the defendants’ position that the

 “resolved” grievances WHV-18-03-0761-12F and WHV-18-05-1524-12D were not fully




                                                - 15 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.775 Filed 11/25/20 Page 16 of 24




 exhausted; no party has objected to that determination. Next, the magistrate judge also rejected

 the defendants’ argument that grievance WHV-18-11-3595-28E was unexhausted because, despite

 being pursued through all available appeal steps, it embraced several disparate and “unrelated”

 issues; again, no party has challenged that finding.     The magistrate judge next considered

 grievances WHV-17-06-2557-28E and WHV-17-08-3412-28E and concluded that both were

 unexhausted because the Step III appeals were denied as untimely. For the same reasons discussed

 above, the 3412 grievance properly was exhausted, and the plaintiff’s objection to dismissal of

 those claims for want of exhaustion will be SUSTAINED. That leaves the 2557 grievance in

 dispute, which further is discussed below.

                                        1. Grievance 2557

        In this grievance, the plaintiff complained that she had been trying for over a year to get

 Corizon’s physician Dr. Claire Pei to consider more effective treatment for symptoms of her iron

 deficiency anemia, which included bruising, bleeding, and skin color changes. The grievance was

 denied at Step I, and a Step II appeal also was denied. The grievance file indicated that the Step

 II response was conveyed to the plaintiff on August 14, 2017. The plaintiff submitted a Step III

 appeal, which was received on September 18, 2017. However, it was denied as untimely, based

 on a calculated due date of August 29, 2017, well before September 18th. Step III Grievance

 Response dated Nov. 9, 2017, ECF No. 35-2, PageID.536. The magistrate judge found that even

 the most generous reading of the record could not sustain the plaintiff’s assertion (which was not

 supported by any sworn testimony) that vague handwritten notations on certain other papers

 suggested that she actually received the Step II response “sometime on or after September 13,

 2017,” less than 10 days before her Step III appeal was commenced.




                                               - 16 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.776 Filed 11/25/20 Page 17 of 24




        In her objections, the plaintiff highlights those same handwritten notations on a Step II

 response form, which read as follows: “Need Step III,” “8/17/18,” and “Still waiting on Step III as

 of 9/13/2017.” Those notations are affixed at various positions in the margins of the page. No

 connection is apparent among them; nor is there any explanation for why one appears to note a

 date in 2018, more than a year after the Step III appeal was submitted. Moreover, as the defendants

 point out, and the magistrate judge observed, no sworn attestation has been submitted by the

 plaintiff to authenticate any of the notations as her own, or to explain their significance. For the

 same reasons discussed above in relation to grievance 2328, the vague handwritten notes are of

 insufficient evidentiary value to create any triable question of fact about when the Step II response

 was received. Reckoning from any date in mid-August, the Step III appeal was commenced far

 out of time when it was initiated on September 18, 2017.

        The plaintiff has failed to raise a jury-triable question regarding exhaustion of the 2557

 grievance, and her objection to the dismissal of claims comprised in that administrative complaint

 will be OVERRULED.

                                        2. Motion to Dismiss

        The remaining portions of the Corizon defendants’ motion were addressed by the

 magistrate judge as pleading sufficiency challenges via Rule 12(b)(6) and will be so regarded here.

 As noted above, the plaintiff has not objected to the recommendations for dismissal of her claims

 alleging First Amendment retaliation, Fourteenth Amendment due process violations, and injuries

 to her rights under the Americans With Disabilities Act. Corizon Health also attacked the

 plaintiff’s putative claim against the institutional defendant, and Dr. Preston Lacy challenged the

 Eighth Amendment claim against him individually. The magistrate judge concluded that each of

 those claims also were insufficiently pleaded. The Corizon defendants also sought dismissal of




                                                - 17 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.777 Filed 11/25/20 Page 18 of 24




 the deliberate indifference claim against P.A. Donna Rohrs, but the magistrate judge found that

 claim to be plausibly supported by the facts alleged, and no party has objected to that

 determination.

        The purpose of a motion under Rule 12(b)(6) is to allow a defendant to test whether, as a

 matter of law, the plaintiff is entitled to legal relief if all the factual allegations in the complaint

 are taken as true. Rippy ex rel. Rippy v. Hattaway, 270 F.3d 416, 419 (6th Cir. 2001) (citing Mayer

 v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993)). The complaint is viewed in the light most favorable

 to the plaintiff, the factual allegations in the complaint are accepted as true, and all reasonable

 inferences are drawn in favor of the plaintiff. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d

 426, 430 (6th Cir. 2008). To survive the motion, the plaintiff “must plead ‘enough factual matter’

 that, when taken as true, ‘state[s] a claim to relief that is plausible on its face.’ Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 556, 570 (2007). Unsupported conclusions will not suffice. Plausibility

 requires showing more than the ‘sheer possibility’ of relief but less than a ‘probab[le]’ entitlement

 to relief. Ashcroft v. Iqbal, [556 U.S. 662, 678] (2009).” Fabian v. Fulmer Helmets, Inc., 628

 F.3d 278, 280 (6th Cir. 2010).

        When deciding a motion under Rule 12(b)(6), the Court looks only to the pleadings. Jones

 v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). But the Court also may consider the

 documents attached to them, Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327,

 335 (6th Cir. 2007) (citing Fed. R. Civ. P. 10(c)), documents referenced in the pleadings that are

 “integral to the claims,” id. at 335-36, documents that are not mentioned specifically but which

 govern the plaintiff’s rights and are necessarily incorporated by reference, Weiner v. Klais & Co.,

 Inc., 108 F.3d 86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema, N.A.,

 534 U.S. 506 (2002), and matters of public record, Northville Downs v. Granholm, 622 F.3d 579,




                                                  - 18 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.778 Filed 11/25/20 Page 19 of 24




 586 (6th Cir. 2010). However, beyond that, assessment of the facial sufficiency of the complaint

 ordinarily must be undertaken without resort to matters outside the pleadings. Wysocki v. Int’l

 Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010).

        The plaintiff alleges that the handling of her cancer diagnosis by Corizon’s medical staff

 violated her right to receive adequate medical care, which is guaranteed by the Eighth Amendment

 and made enforceable against state officials (and their private sector proxies) via 42 U.S.C. § 1983.

 “Section 1983 of Title 42 of the United States Code imposes civil liability on those individuals

 who, acting under color of state law, deprive a citizen of, among other things, his federally

 guaranteed constitutional rights.” Baynes v. Cleland, 799 F.3d 600, 607 (6th Cir. 2015) (citing

 Brosseau v. Haugen, 543 U.S. 194, 197-98 (2004)). “To state a claim under § 1983, a plaintiff

 must set forth facts that, when favorably construed, establish: (1) the deprivation of a right secured

 by the Constitution or laws of the United States; (2) caused by a person acting under the color of

 state law.” Ibid. (citing Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)). The

 plaintiff must establish the liability of each individual defendant by that person’s own conduct.

 Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . §

 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

 own individual actions, has violated the Constitution.”).

                                   i. Claim Against Corizon Health

        Corizon Health moved for dismissal of all claims against it for want of sufficiently pleaded

 facts suggesting that it could be subjected to direct liability. It is well settled that, as a corporate

 entity (even one engaged in official business and standing in the shoes of a municipal entity such

 as the MDOC), Corizon cannot be held liable under section 1983 solely for the acts of its agents;

 it is accountable under that statute only for its own conduct. Monell v. Dep’t of Soc. Servs., 436




                                                  - 19 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.779 Filed 11/25/20 Page 20 of 24




 U.S. 658, 691 (1978) (holding that “a municipality cannot be held liable [under section 1983]

 solely because it employs a tortfeasor — or, in other words, a municipality cannot be held liable

 under § 1983 on a respondeat superior theory”). The plaintiff, therefore, must point to an official

 policy, custom, or practice of the civilian contractor as the source of a constitutional violation.

 Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005). And she must allege facts that show a

 causal connection between the policy and the injury. Cty. Commissioners v. Brown, 520 U.S. 397,

 404 (1997); Heyerman v. Cty. of Calhoun, 680 F.3d 642, 648 (6th Cir. 2012).

        The magistrate judge reviewed the entire complaint and found no trace within of any

 substantive, specific allegations against Corizon itself that could sustain any Monell claim. He

 noted that the plaintiff had pleaded no specific facts about Corizon or its corporate conduct, and

 she had not identified any specific policy, custom, or practice that allegedly resulted in the denial

 of treatment. She did allege that Dr. Papendick denied a referral for off-site treatment because of

 cost concerns, and she also attributed his denial of off-site care to alleged retaliation against her

 for a complaint and grievance that she had filed. However, nothing in the complaint plausibly

 suggests that either of those decisions were endorsed under any policy promulgated or adhered to

 by Corizon either officially or unofficially.

        The Court agrees that the pleadings disclose no basis for any viable Monell claim, and the

 objection to dismissal of the claims against Corizon Health will be OVERRULED.

                                          ii. Dr. Robert Lacy

        The Corizon defendants also moved for dismissal of the deliberate indifference claims

 against Dr. Robert Lacy. As the magistrate judge noted, the complaint only mentioned Dr. Lacy

 by name in a single terse allegation, which reads in full as follows:

        On or about 5/2/2018 Dr. Lacey [sic] came to see me and lied to me about the
        genetic testing being done to the actual tumor remove [sic] on 11/24/2017. He



                                                 - 20 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.780 Filed 11/25/20 Page 21 of 24




        stated he had paperwork in his computer that said I did in fact have the LYNCH
        [sic] and that I need no more testing done. I told him to lie to someone who is
        seriously ill about having additional diagnosis [sic] without solid evidence is
        inhumane.

 Compl. ¶ 86, ECF No. 1, PageID.19. The reference to “LYNCH” evidently denotes the plaintiff’s

 diagnosis with Lynch Syndrome, which is a medical condition that makes a person more likely to

 develop certain forms of cancer.

        As noted above, the right to adequate treatment allegedly violated here is secured by the

 Eighth Amendment, which “prohibits the imposition of ‘cruel and unusual punishments’ upon

 prisoners.” Cordell v. McKinney, 759 F.3d 573, 580 (6th Cir. 2014) (quoting U.S. Const. amend.

 VIII). “‘[A] prisoner’s Eighth Amendment right is violated when prison doctors or officials are

 deliberately indifferent to the prisoner’s serious medical needs.’” Richmond v Huq, 885 F.3d 928,

 937 (6th Cir. 2018) (quoting Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). “An

 Eighth Amendment claim on these grounds is comprised of an objective and a subjective

 component.” Id. at 937-38. “Thus, ‘a prison official’s act or omission must result in the denial of

 the minimal civilized measure of life’s necessities.’” Id. at 938 (quoting Farmer v. Brennan, 511

 U.S. 825, 834 (1994)).

        “‘[A] medical need is objectively serious if it is one that has been diagnosed by a physician

 as mandating treatment or one that is so obvious that even a lay person would easily recognize the

 necessity for a doctor’s attention.’” Ibid. (quoting Blackmore v. Kalamazoo County, 390 F.3d 890,

 897 (6th Cir. 2004)). “The subjective component requires a showing that the ‘official kn[ew] of

 and disregard[ed] an excessive risk to inmate health or safety.’” Id. at 939 (quoting Farmer, 511

 U.S. at 837). “‘[T]he official must both be aware of facts from which the inference could be drawn

 that a substantial risk of serious harm exists, and he must also draw the inference.’” Ibid. “Failure




                                                - 21 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.781 Filed 11/25/20 Page 22 of 24




 by . . . jail medical staff to adhere to a prescribed course of treatment may satisfy the subjective

 component of an Eighth Amendment violation.” Ibid.

         The plaintiff insists that a “generous reading” of her pro se pleading, along with additional

 facts suggested by materials that were not attached to the complaint, which first were submitted to

 the Court as exhibits of her brief opposing the motion to dismiss, plausibly suggest that Dr. Lacy

 was a “supervisor,” that he “would have been involved” in decisions to grant or deny referrals for

 offsite treatment, e.g., for the plaintiff’s diagnosis of colon cancer, and that the allegations that Dr.

 Papendick denied such referrals ought to be generously regarded as also implicating Dr. Lacy. But

 none of those circumstances were described in the complaint, and, as the magistrate judge correctly

 noted, the Court’s assessment of the sufficiency of the pleadings must be confined to the pleadings

 themselves, and the facts stated therein. Of course, the Court is obligated to afford the pro se

 pleader some latitude for inartful framing of her claims, and “a pro se litigant’s complaint must be

 construed liberally.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, “[t]he leniency

 granted to pro se [litigants] . . . is not boundless.” Martin v. Overton, 391 F.3d 710, 714 (6th Cir.

 2004). The plaintiff’s expansive reading of the sparse allegations against Dr. Lacy ranges too far

 beyond the prudent boundaries of liberal construction.

         Nothing within the borders of the complaint or the documents that were attached to it

 plausibly suggests that Dr. Lacy knowingly disregarded any objectively serious medical need for

 treatment. As the magistrate judge aptly surmised, “it is not clear how Dr. Lacy’s lie about testing

 that confirmed a diagnosis that plaintiff actually has amounts to a conscious disregard of a risk of

 harm to plaintiff and a constitutional violation.” Nothing in the complaint’s minimalistic depiction

 of Dr. Lacy’s conduct approaches a plausible allegation that Dr. Lacy subjectively denied or

 obstructed any needed medical care for the diagnosis that he allegedly “lied” about, and the




                                                  - 22 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.782 Filed 11/25/20 Page 23 of 24




 plaintiff has not cited any legal authority supporting the proposition that merely misrepresenting a

 diagnosis rises to the level of a constitutional injury, absent some plausible and specific facts

 alleged to suggest that the misrepresentation precipitated a denial of care. Knox v. Davis, 2012

 WL 6212636, at *3 (E.D.N.C. Dec. 13, 2012), aff’d, 516 F. App’x 287 (4th Cir. 2013) (“Plaintiff’s

 protests that defendants ‘lied’ or that the tests were ‘wrong’ are, without more, simply insufficient

 to state a claim that defendants were deliberately indifferent.”).

        The plaintiff contends that the magistrate judge improperly disregarded her supplemental

 materials, which were not attached to or necessarily incorporated into the pleadings. But it is well

 settled that assessment of the facial sufficiency of the pleadings is confined to just that; the

 pleadings, and documents either actually or necessarily incorporated within. Commercial Money

 Ctr., 508 F.3d at 335-36. The extraneous materials that the plaintiff cites as supporting her claims

 do not qualify on either score. If the plaintiff believes that she has good grounds for seeking leave

 to amend her pleadings and expand the allegations against Dr. Lacy, then she should have filed a

 motion to amend under Rule 15, not a brief opposing a motion to dismiss.

        The facts stated in the complaint do not make out any plausibly pleaded cause for deliberate

 indifference against Dr. Lacy, and the plaintiff’s objection to dismissal of the claims against him

 is OVERRULED.

                                                  III.

        The plaintiff failed adequately to plead claims against Corizon Health and Dr. Robert Lacy.

 She concedes that the claims against defendant Robinson should be dismissed without prejudice.

 She does not object to the dismissal of her claims under the First and Fourteenth Amendments and

 the ADA. Some of her grievances in dispute properly were exhausted, but others were not. The

 claims based on those that were not will be dismissed without prejudice.




                                                 - 23 -
Case 2:19-cv-10870-DML-DRG ECF No. 54, PageID.783 Filed 11/25/20 Page 24 of 24




       Accordingly, it is ORDERED that the reports and recommendations of the magistrate

 judge (ECF No. 48, 49) are ADOPTED IN PART. The plaintiff’s objections (ECF No. 50, 51)

 are SUSTAINED IN PART AND OVERRULED IN PART.

       It is further ORDERED that the MDOC defendants’ motion for partial summary judgment

 (ECF No. 34) is GRANTED IN PART, and the Corizon defendants’ motion to dismiss and for

 partial summary judgment (ECF No. 35) is GRANTED IN PART.

       It is further ORDERED that the plaintiff’s claims of discrimination and retaliation under

 the First and Fourteenth Amendments and the ADA are DISMISSED WITH PREJUDICE.

       It is further ORDERED that all of the plaintiff’s claims against defendants Corizon Health

 and Dr. Robert Lacy are DISMISSED WITH PREJUDICE.

       It is further ORDERED that all of the plaintiff’s claims against defendant Ms. Robinson

 are DISMISSED WITHOUT PREJUDICE.

       It is further ORDERED that the plaintiff’s Eighth Amendment claims based on grievances

 WHV-17-05-2328-28E and WHV-17-06-2557-28E are DISMISSED WITHOUT PREJUDICE.

       It is further ORDERED that the defendants’ motions are DENIED in all other respects.

       It is further ORDERED that the referral of the matter to the assigned magistrate judge is

 CONTINUED under the previously issued order of reference (ECF No. 52).

                                                           s/David M. Lawson
                                                           DAVID M. LAWSON
                                                           United States District Judge

 Dated: November 25, 2020




                                             - 24 -
